DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al (WO 2014/104334, using machine translation) in view of Kume (US 2009/0274902) and Hisamitsu et al. (US 2016/0370507).
Regarding claims 1, 5 WATANABE discloses (see entire document) a molding resin sheet comprising: layer C containing a polycarbonate resin c ([0103], [0106]-[0108], claim 10); high-hardness layer A containing resin a  ([0028], [0036]-[0030]) [reading on the claimed high-hardness resin]; and hard coat layer B ([0089], [0091]) [reading on the claimed hard coat layer].The high-hardness layer A is placed between layers C and B (fig 1(b), [0150]) [as claimed]. The pencil hardness of the surface of resin layers A and B is 3H or more and 5H or more (abstract, [0021], table in [1074]. The thickness of the high hardness resin is 500 microns or less (0088). The thickness of the resin layer B is 5-20 microns (para 0102). Watanabe discloses molding resin laminate obtained by thermoforming by vacuum molding or pressure molding (abstract). 

    PNG
    media_image1.png
    518
    1129
    media_image1.png
    Greyscale

While there is no disclosure that the laminate is a two stage curable laminate as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. two stage curable laminate, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Watanabe and further that the prior art structure which is a laminate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
However, Watanabe fails to disclose that the hard coat layer comprises 2-98 mass% of (meth) acrylic based monomer and oligomer and 0.001-2.5 parts by mass of photopolymerization initiator and 0.001-5 parts by mass of a thermal polymerization initiator and wherein the ten-hour life temperature of the thermal polymerization initiator is 80-130C.
Whereas, Kume discloses hard coat layer forming composition which includes polyfunctional acrylic (or methacrylic) monomer (A), acrylic monomer having a hydroxyl group (B), radical photopolymerization initiator (C) (abstract). The hard coat layer comprises methacrylic monomer (A) which is urethane methacrylate monomer and urethane methacrylate oligomer (para 0021, claim 2). The radical photopolymerization initiator is included in an amount of 0.01-10 wt% (para 0024). 
With respect to the weight percentage of meth acrylic based monomer and oligomer, When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Whereas, Hisamitsu discloses thermal polymerization initiator may be used in combination with photo polymerization initiator in the hard coat layer in an amount of 0.01-10 wt% (para 0122), where the thermal polymerization initiator would intrinsically have the ten hour half life temperature of 80-130C. 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include methacrylic monomer (A) which is urethane methacrylate monomer and urethane methacrylate oligomer in claimed amount, photopolymerization initiator in claimed amount as taught by Kume in the hard coat layer of Watanabe motivated by the desire to have antifouling properties, abrasion resistance and surface hardness (para 0019) and to include thermal polymerization initiator in an amount of 0.01-10 wt% as taught by Hisamitsu in the hard coat layer of Watanabe motivated by the desire to initiate thermal polymerization and to cure the hard coat layer. 
Regarding claims 2-4, 6-7 Watanabe discloses the pencil hardness of the surface of the hard coat layer A is 3H or more (Claim 6) Watanabe in view of Kume fails to disclose that the coating layer is photopolymerized and where the pencil hardness of the coating layer after the thermal polymerization is 3H or higher and after the photopolymerization is F to 2H and coating layer is thermally polymerized and heat bent In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Watanabe meets the requirements of the claimed product, Watanabe clearly meet the requirements of present claims. 
As Watanabe in view of Kume discloses the coating layer comprising the meth acrylic based monomer and oligomer as presently claimed, it therefore would be obvious that coating would intrinsically have the claimed pencil hardness of claims 4 and 6. 
Regarding claims 8-12, however, the recitation in the claims that the two stage curable laminate is “for touchscreen protective panel, a front and a back panel for an office automation equipment, automobile part” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference 
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Watanabe disclose laminate as presently claimed, it is clear that the laminate of Watanabe would be capable of performing the intended use, i.e. for touchscreen protective panel, a front and a back panel for an office automation equipment, automobile part, presently claimed as required in the above cited portion of the MPEP.
Response to Arguments
Applicants arguments filed on 11/22/2021 have been fully considered, but they are not persuasive.
Applicant argues that the modification of Watanabe urged in the Office Action is improper since it would render the Watanabe invention unsatisfactory for its intended purpose. See, MPEP § 2143.01 part V; Jn re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984) (holding there is no suggestion to modify a document if the modification would render the subject matter unsatisfactory for its intended purpose). The Office Action cites either Hisamitsu or Mochizuki as allegedly motivating inclusion of both a photopolymerization initiator and a thermal polymerization initiator (Office Action, paragraphs 9 and 10). However, this goes against the teachings of Watanabe ((0091]), which Applicant submits clearly teaches use of only a single polymerization initiator, and 
However, it is not clear from the paragraph 0091 of Watanabe of how it discourages of not using two polymerization steps and does not explicitly teach against using two step polymerizations, further it should be noted that just because Watanabe uses single step polymerization, it does not mean that it discourages the use of two step polymerization step.
Applicant argues that the Office Action’s alleged motivation to combine Watanabe and Kume is improper. The Office Action states (paragraph 10) that a POSA would have been motivated to modify Watanabe to include the methacrylic monomer and oligomer of Kume, and the amount of photopolymerization initiator of Kume, allegedly “motivated by the desire to have antifouling properties, abrasion resistance and surface hardness.” However, Kume solely attributes these properties to use of certain fluorocompounds (Kume, [0062]), not to the methacrylic monomers or oligomers, and not to the photopolymerization initiator or amount thereof. Therefore, Applicant submits that the motivation relied upon in the Office Action would not have resulted in any modification of Watanabe’s methacrylic monomers or oligomers, and would not have resulted in any modification of Watanabe’s type or amount of photopolymerization initiator.
However, it should be noted that the presence of the methacrylic monomers or oligomers, and the photopolymerization initiator would contribute to these properties, although it is agreed that properties in 0062 are directed with the use of fluorocompounds, but having these polymerizable group would lead to the properties of  antifouling properties and abrasion resistance and surface hardness would be achieved with the use of methacrylic monomer (A) which is urethane methacrylate monomer and urethane methacrylate oligomer and photopolymerization initiator. 
Applicant argues that the modification of Watanabe proposed in the Office Action is not proper since it would change the principle of operation of Watanabe. As discussed above, Applicant submits that a POSA would understand Watanabe as limited to including only a single polymerization initiator, which makes it a one-stage curable laminate, and that Watanabe teaches away from including both a photo- and a thermal polymerization initiator. To modify Watanabe as proposed in the Office Action (e.g., to include both a photo- and thermal polymerization initiator) would convert the Watanabe laminate to a two-stage curable laminate. However, in an obviousness rejection, it is impermissible to modify a document in a way that would change its principle of operation in this case structurally changing the article of Watanabe from one stage curable laminate to a two-stage laminate.
However, it is not clear from the Applicants arguments where Watanabe in para 0091 teaches away from including both a photo- and a thermal polymerization initiator, further it should be noted that just because Watanabe uses single step polymerization, it does not mean that it discourages the use of two step polymerization step.
Applicants arguments with respect to Mochizuki has been persuasive and been withdrawn from the rejection above.
Applicant submits that the Office Action could not have reasonably alleged that the ten-hour half-life of thermal polymerization initiators is inherent in Hisamitsu. Applicant submits that Hisamitsu does not appear to list or use any thermal polymerization initiators. And as discussed above, the ten-hour half-life of thermal polymerization initiators is not inherently in the range recited in claim 1.
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients of the claimed composition.  Therefore, the claimed properties would be intrinsically capable to be achieved by the thermal polymerization disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Applicant argues that even had the Office Action established a prima facie case of obviousness (which Applicant maintains is not the case), Applicant submits that there are sufficient unexpected results to overcome the obviousness rejection. Examples 1-11 of the present disclosure all employ thermal polymerization inhibitors within the recited range of 80°-130° C. Comparative Examples 3-5 of the present disclosure use thermal polymerization initiators that have ten-hour half-life temperatures of 65° C, 74° C, and 153° C, respectively.
However, it should be noted that data is not in commensurate in scope with the scope of the present claims and there is no proper side by side comparison of the comparative example with the inventive example which are both identical except for the thermal polymerization inhibitors. Applicant is requested to show an inventive example with thermal polymerization inhibitor with range of 80-130 and comparative example with inhibitors outside the range to show that the presence of inhibitors would yield to the unexpected properties. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788